OPINION
Defendant Thomas Hall appeals a judgment of the Municipal Court of Canton, Stark County, Ohio, which convicted and sentenced him for one count of possession of drug paraphernalia in violation of R.C. 2925.14. Appellant assigns a single error to the trial court:
ASSIGNMENT OF ERROR
  THE COURT'S VERDICT FINDING THE APPELLANT GUILTY OF POSSESSION OF DRUG PARAPHERNALIA WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
The record indicates this matter was tried to the bench. The State presented the testimony of Officer Jason L. Peters, a deputy with the Stark County Sheriff's Office. Officer Peters testified on April 2, 1997, he worked the midnight shift. While on regular patrol he drove by Martindale City Park where he observed a truck parked. It was approximately 5:20 in the morning, and the park was supposed to be closed after dark. Deputy Peters approached the vehicle and observed appellant sleeping across the seat. In plain view, the officer observed two pipes on the passenger side dashboard. Both pipes tested positive for traces of marijuana.
Appellant testified in his own defense. He testified he had on two occasions caught his roommate smoking marijuana in their apartment. Because he did not approve of this, appellant took the pipes from the roommate and locked them up. When appellant moved from the apartment, he rediscovered the pipes and placed them on the dash board, intending to return them to their rightful owner. Appellant testified he never used the pipes to smoke marijuana or any other illegal substance although appellant conceded he had used the pipes to smoke legal substances. The court found him guilty of possession of drug paraphernalia on the above evidence.
R.C. 2925.14 provides no person shall knowingly use, or possess with purpose to use, drug paraphernalia. Appellant concedes that at the time he was arrested, he did in fact possess the pipes. However, appellant denies he had any intent to use the drug paraphernalia. He asserts the State presented no evidence of this element of the crime, and thus, the court's finding of guilty was against the manifest weight of the evidence.
The State replies appellant admitted he had once used the pipes to smoke a legal substance, sage. The State argues for this reason, it had met all the elements of the crime charged, and that the decision of the trial court is supported by some competent, credible evidence.
In State v. Thompkins (1977), 78 Ohio St. 3d 380, the Ohio Supreme Court revisited the issues of sufficiency and weight of the evidence, and held the two concepts are both quantitatively and qualitatively different. Our standard of reviewing claims a judgment is against the sufficiency of the evidence is to determine whether the evidence presented is legally adequate to sustain a verdict, Thompkins at 386, citing State v. Robinson
(1955), 162 Ohio St. 486. By contrast, a claim that a judgment is against the weight of the evidence requires a court to determine whether the party having the burden of proof has presented the greater amount of credible evidence to sustain the issue,Thompkins at 387, citing Tibbs v. Florida (1982), 457 U.S. 31. In reviewing a sufficiency of the evidence claim, the reviewing court construes the evidence in the light most favorable to the prosecution, while in manifest weight cases, we must consider all the evidence produced at trial, with deference to the jury's conclusion, Thompkins at 390 (Cook and Stratton concurring) citingState v. DeHass (1967), 10 Ohio St. 2d 230.
We have reviewed the record, and we find the jury's verdict is supported by the weight of the evidence.
We have reviewed the record, and we find appellant's conviction is supported by the evidence in this case. Accordingly, we conclude the trial court did not err in entering the judgment of conviction.
The assignment of error is overruled.
For the foregoing reasons, the judgment of the Municipal Court of Canton, Stark County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence.
By Gwin, J., Farmer, P.J., and Hoffman, J., concur.
                             JUDGMENT ENTRY
CASE NO. 97CA00226
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Canton, Stark County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.